Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.
2.	Claims 1, 5 and 9-17 are all the claims for this application.
3.	Claims 1, 5 and 9-17 are all the claims under examination.
	
Information Disclosure Statement
4.	The IDS of 6/9/2022 has been considered and entered. The initialed and dated 1449 form is attached.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
	a) The examined product invention for a bi-specific T-cell engager which comprises: (i) a first domain which comprises a truncated A proliferation-inducing ligand (APRIL)/TNF Superfamily Member 13 Protein (TNFSF13), which comprises the BCMA binding site of APRIL, wherein truncated APRIL comprises the sequence shown as SEQ ID No. 2 or a sequence which has at least 90% sequence identity to SEQ ID No. 2 and binds BCMA; and (ii) a second domain which comprises a CD3-specific antibody or an antigen binding fragment thereof comprising complementarity determining regions (CDRs) from an scFv sequence shown as SEQ ID No. 9; wherein said first domain and said second domain are connected by a spacer is free from the art and supported by the specification. Likewise, a nucleic acid sequence encoding the bi-specific T-cell engager is free from the art and supported by the specification.
	b) The IDS of 6/9/2022 is not found to contain any references that are material to nor raise a question of the patentability of the allowed claimed inventions from the Notice Allowance of 3/11/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 1, 5 and 9-17 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643